Citation Nr: 0944214	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  03-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bronchiectasis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1956 to July 1956.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In June 2005, the Board reopened the claim for 
service connection for bronchiectasis and remanded the case 
for additional development.  Thereafter, in a decision dated 
in November 2006, the Board denied service connection for 
bronchiectasis.  The Veteran appealed the November 2006 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The parties filed a Joint Motion for Remand 
(Joint Motion), and in an order dated in July 2008, the Court 
granted the motion, vacated the November 2006 Board decision, 
and remanded the case for compliance with the instructions in 
the Joint Motion.  In August 2008 and May 2009, the Board 
remanded the case for additional development, and it is now 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  Bronchiectasis was not noted at the time of the Veteran's 
entry into service.

2.  Clear and unmistakable evidence shows that bronchiectasis 
preexisted service.

3.  The evidence does not clearly and unmistakably 
demonstrate that the Veteran's preexisting bronchiectasis was 
not aggravated during his active duty service. 

4.  Operation of law dictates a finding that bronchiectasis 
was manifested during the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been sound as to 
bronchiectasis at the time of entry into service.  38 
U.S.C.A. § 1111 (West 2002). 

2.  The presumption that the Veteran was sound as to 
bronchiectasis has not been rebutted.  38 U.S.C.A. § 1111 
(West 2002).

3.  Bronchiectasis was incurred during the Veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bronchiectasis.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
bronchiectasis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A.  §§ 1101, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.  § 1111 (West 2002).

To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The clear and unmistakable-evidence standard 
requires that the result be undebatable.  Cotant v. West, 17 
Vet.App. 116, 131 (2003).  In considering the effect of 
section 1111 on claims for service-connected disability, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that the government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. 
Cir. 2004) citing 38 U.S.C.A. § 1153.

The evidence of record has been thoroughly reviewed.  The 
claims file consists of a June 1954 letter and a March 1957 
letter from a private physician to the Mayo Clinic pertaining 
to evaluation of the Veteran in June 1954.  In the March 1957 
letter, the physician said the Veteran was first seen in June 
1954 with the complaint of a chronic cough of three years 
duration.  He said that bronchograms in June 1954 revealed 
minimal bronchiectasis, cylindrical in type, localized in the 
inferior lingular division on the left, the posterior basilar 
segments on the right, and possibly a few segments of the 
right middle lobe.  The physician stated it was felt the 
Veteran had only minimal amount of disease, not requiring 
surgery at that time.

Records from the Mayo Clinic show that when he was seen at 
the Mayo Clinic in March 1957, the Veteran's history was 
reported to include x-rays in 1954 that showed "spots" on his 
lungs and having been at the University of Iowa in 1955 with 
a diagnosis of "bronchiectasis?"  The Veteran said that at 
that time he might produce one to two tablespoons of white 
sputum through the day and one to two tablespoons in the 
morning with awakening.  He also reported he had some green 
sputum but no blood.

The Veteran's service treatment records showed that in June 
1956, bronchiectasis was found on a routine screening film.  
In a June 1956 chronological record and in the Report of 
Board of Medical Survey, it is stated that according to the 
Veteran's statement, accepted by the Medical Board, the 
Veteran had had lung trouble all of his life, and he reported 
he had been hospitalized in July or August 1955 for one week 
at Iowa City, Iowa.  He reported he had bronchograms and was 
advised to have surgery.  The record indicated that in June 
1956, the Veteran reported he had a cough that produced one-
half cup sputum daily, had shortness of breath on heavy 
exercise, and reported that cold air aggravated dyspnea.  
Physical examination revealed bronchiectasis, which in the 
opinion of the Board of Medical Survey disqualified the 
Veteran for useful duty in service.  It was the opinion of 
the Board of Medical Survey that the physical disability was 
neither incurred in nor aggravated by active service.

Records from the Mayo Clinic further show that in March 1957, 
the Veteran gave a history of going into the Marine Corps in 
May 1956 and passing the chest x-ray, but his lung trouble 
showed up again on a routine x-ray in San Diego resulting in 
a medical discharge.  The Veteran said that when he was in 
California, with running fast and breathing hard, he coughed 
up more sputum.  He said he had no chest pain or exceptional 
exertional dyspnea.  He said that surgery was advised in San 
Diego. He also said that with damp weather he experienced 
more coughing.  The Veteran said that he was okay in a couple 
weeks when he was back in Iowa from San Diego.

In addition, the Mayo Clinic records show that in March 1957, 
the Veteran reported that since childhood he had had daily 
cough and expectoration of about one-half cupful of thick 
yellow sputum, with no blood and no fever.  He said his 
symptoms were somewhat worse in the past two years.  March 
1957 chest x-rays were reported to be consistent with 
bronchiectasis.  On physical examination, the examiner 
reported the left lung was okay.  On the right, there were 
harsh ronchi, especially marked in the basal areas, same in 
apex.  Bronchograms showed involvement of the right lower 
lobe, right middle lobe, left lower lobe, and lingula; there 
was incomplete filling of both upper lobes.  Trial medication 
was prescribed, and it was planned to recheck the Veteran in 
a year.

The Mayo Clinic records showed that the Veteran was next seen 
in a family clinic in January 1983.  He was noted to have a 
history of bronchiectasis in 1957.  He said he had minimal 
problems with cough, but would like to have this checked.  X-
rays showed an infiltrative process in the left chest, which 
the physician said could be old fibrosis related to the 
Veteran's bronchiectasis or infiltrate of unknown 
significance.  The Veteran was advised to be seen by Thoracic 
Disease and have a repeat chest x-ray, but he did not do so.

Private medical records showed treatment for bronchitis, 
asthma, and pharyngitis in the 1990s.  Records from 
Bentonville Medical Associates showed that in November 1999, 
the Veteran was noted to be extremely short of breath with 
any exertion, and he was observed to be a serious smoker.  On 
examination, the Veteran had poor expiratory excursion and 
barely had bronchial breath sounds.  The physician stated 
that chest x-ray showed a lingular infiltrate that might be 
bronchiectasis rather than a pneumonia.  The clinical 
assessment was tobacco addiction with chronic obstructive 
pulmonary disease (COPD) with slight improvement with updraft 
and question of bronchiectasis versus pneumonia.  
Medications, including inhalers, were prescribed.

The Veteran was evaluated by a pulmonary disease specialist, 
J.S., M.D., in late December 1999.  The Veteran's recent 
history included a three-week history of recent weakness, 
frequent nose blowing, chest congestion, wheezing, and cough 
productive of yellowish-white sputum as well as dyspnea.  He 
had been started on Keflex by his family physician, but this 
was discontinued and he was started on Augmentin.  The 
Veteran said that during this time he quit smoking and had 
felt much better since he quit smoking.  The Veteran reported 
that he had been having difficulties with cough and chest 
congestion for about the past 12 months or so.  It was noted 
that as a smoker, the Veteran was coughing upwards of about 
one half cup of sputum per day, but since he quit smoking and 
with the antibiotics he had had significant decrease in 
sputum production.  The physician noted that the Veteran said 
he had had whooping cough when he was young and reported that 
he had smoked upwards of two and a half packs of cigarettes a 
day for 30 to 40 years.   The Veteran stated he had never 
been hospitalized.

Based on review of December 1999 chest X-rays from the 
Veteran's family physician and current chest X-ray, the 
pulmonary specialist said chest x-ray showed hyperinflation 
consistent with obstructive lung disease.  He said the 
current x-rays showed marked improvement in the bibasilar 
infiltrates.  He further indicated that there were some 
possible chronic areas in the left lower lobe with tram 
tracks, suggesting possible bronchiectasis.  After review of 
the chest X-rays and clinical examination, the assessment 
included COPD, and the physician said the Veteran may have 
evidence for chronic bronchitis or even possibly 
bronchiectasis in the left lower lung field or lingula.

In April 2000, the pulmonary specialist said that chest x-ray 
at that time showed hyperinflated lungs consistent with COPD 
and that increased interstitial markings were still seen in 
the lingula and left lower lobe and to a more minor degree in 
the right lower lobe as well.  After review of x-rays, 
pulmonary function studies, and physical examination, the 
assessment in April 2000 was moderate obstructive lung 
disease and interstitial fibrosis.  The physician said this 
could represent bronchiectasis changes or chronic bronchitic 
changes as well.  In August 2000, the Veteran reported 
improved symptoms but continued to have a daily cough with 
expectoration of about one-fourth teacup of mucoid sputum.  
The physician said the Veteran had chronic interstitial 
densities on his chest x-ray and he suspected this could 
represent bronchiectatic changes or simple chronic 
bronchitis, but the volume of sputum spoke more for the 
former than the latter.  The physician said he was not 
convinced it was worth doing a CT (computed tomography) chest 
study to simply rule out bronchiectasis.  The assessment was: 
chronic bronchitis versus bronchiectasis; moderate COPD with 
asthmatic component; and interstitial fibrosis, which the 
physician said could represent bronchiectasis or the 
Veteran's chronic bronchitis.  The physician put the Veteran 
on rotating antibiotic suppression therapy.

In November 2000, the pulmonary specialist listed the 
Veteran's problems as: (1) chronic bronchitis; and (2) COPD 
with asthma, pulmonary fibrosis.  The physician noted that he 
had put the Veteran on antibiotics because of his large daily 
sputum production.  He said that the Veteran stated he now 
coughed perhaps 3 to 4 times a day and had very little, if 
any, sputum production and overall felt much better.  After 
examination, the assessment was chronic bronchitis.  The 
physician said it might be worthwhile to get a CT chest to 
see if the Veteran truly had bronchiectatic changes.

The claims file also includes medical records from Gravette 
Medical Associates, which are dated from February 2000 to 
March 2001.  Assessments in those records include 
hypertension, probable rhinitis, and sinusitis.  They do not 
mention bronchiectasis.  VA medical records in the file 
include the report of an April 2001 chest x-ray at which time 
the clinical history was reported as new patient baseline.   
The radiologist stated that the lungs were hyperinflated 
without infiltrate, effusion, or pneumothorax.  In October 
2001, a portable chest x-ray was done during VA 
hospitalization for an acute inferior myocardial infarction.  
The radiologist noted a cured film artifact over the left 
lung, which he said was not an infiltrate.  He said there 
were no acute lung infiltrates, and pulmonary central 
vasculature was unchanged.

There is of record a June 2002 pulmonary function report, 
from Dr. J.S., the private pulmonary specialist.  His 
impression after pre and post bronchodilator studies was 
severe obstructive defect with slight to moderate 
bronchodilator response bringing parameters into the 
moderately severe category for air flow obstruction.  The 
report does not mention bronchiectasis.

A VA medical record shows that in September 2003, the Veteran 
was seen at a VA outpatient clinic in Corpus Christi, Texas, 
to establish care and obtain medications. His past medical 
history was noted to include COPD; bronchiectasis was not 
mentioned.  On examination of the chest, the Veteran denied 
wheezing and cough but reported dyspnea on exertion with 
walking and shortness of breath with extreme heat and cold.  
After examination, the assessment included COPD, and as to 
medications, Salmeterol was added to Azmacort and Combivent.  
In May 2004, the Veteran reported he had been congested for 
the last couple of days and said he was coughing up clear 
stuff.  After clinical examination, the assessment was COPD - 
likely with an acute exacerbation.  Zithromax was prescribed, 
and the physician ordered a chest X-ray.  The radiologist's 
impression from the chest x-ray was reactive airway disease 
but no frank pneumonia.  It was noted that lung volume was 
increased bilaterally, which the physician said could be 
secondary to reactive airway disease or might be secondary to 
COPD.

At a VA follow-up appointment in November 2004, the Veteran 
denied problems, the assessment included COPD, and the 
physician said she would continue with Salmeterol and 
Triamcinolone, but would add Spiriva for better breathing.  A 
chest x-ray was ordered and done in November 2004.  The 
radiologist said that on the November 2004 study, when 
compared to the May 2004 study, the chest remained stable and 
essentially unchanged.  There was increase in the lung 
volumes, bilaterally.  Lung parenchyma and both costophrenic 
angles remained clear.  The impression was COPD.  A January 
2006 x-ray again showed an impression of COPD.   Recent VA 
treatment records showed current findings of chronic 
bronchitis, pulmonary fibrosis, asthma, pulmonary emphysema, 
and COPD.  

In June 2005, the Board remanded the case for a VA 
examination and requested that the examiner offer an opinion 
as to whether it was at least as likely as not that there was 
an identifiable increase in pathology of the Veteran's lung 
disorder that may be associated with his period of active 
service.  The Veteran was afforded a VA examination in 
January 2006, the diagnosis was COPD.  In the report of a 
chest x-ray at that time, it was stated that the lungs were 
hyperexpanded most likely due to COPD, and the radiologist 
said no air space disease was seen in the lung fields.  The 
impression was COPD.  The examiner opined that the COPD was 
not caused by or a result of the Veteran's military service, 
but rather it was due to his heavy tobacco use.  He also 
indicated that he saw no evidence of bronchiectasis in his 
military records or current VA treatment records. 

In the June 2008 Joint Motion, the parties pointed out that 
this was an inaccurate statement of the legal standard with 
in the framework of 38 U.S.C. § 1111.  It was further noted 
that although the Veteran's service treatment records 
contained evidence of bronchiectasis, the physician's 
assistant who conducted the January 2006 examination, which 
had been ordered by the Board, did not take into account 
those service treatment records that showed a diagnosis of 
bronchiectasis and the service treatment records that showed 
the Veteran's separation from service was based on that 
diagnosis.  Because of this, in its August 2008 remand, the 
Board remanded this case for another VA examination and 
requested that the physician confirm or rule out a diagnosis 
of bronchiectasis or residuals thereof with specification of 
any identified residuals.  In addition, the Board requested 
that the physician review the record and state the likelihood 
that there was an increase in severity of the Veteran's 
bronchiectasis during his active service from May 31, 1956, 
to July 10, 1956, and if so, the likelihood that the increase 
in severity was due to the natural progress of the pre-
existing bronchiectasis.

The Veteran was afforded a VA examination in November 2008 by 
a VA pulmonologist.  The report stated that the records, 
physical examination, and imaging studies confirmed the 
diagnosis of bronchiectasis.  Findings from a contemporaneous 
CT and pulmonary functions tests were reported.  The 
physician also stated that the Veteran had a diagnosis of 
bronchiectasis prior to beginning active service and that 
while on active service, his symptoms worsened.  The 
physician further said that based on the Veteran's history 
and documents provided (the contents of the Veteran's claims 
file), she feels it was reasonable to assume that the 
Veteran's bronchiectasis had progressed somewhat since the 
1950s.  She further said, "[s]ome of this was probably due to 
the respiratory problems he developed while on active duty; 
some was probably due to smoking and perhaps to other 
respiratory infections."  In a January 2009 addendum, the 
physician reviewed the claims file again and stated that she 
could find no convincing evidence that the respiratory 
problems encountered in the Veteran's period of active duty 
caused permanent worsening beyond the natural progression of 
the Veteran's pre-existing bronchiectasis.  The Veteran 
continued to smoke and has had respiratory infections in the 
ensuing years, both of which would potentially accelerate 
respiratory decline in bronchiectasis.  

However, in the May 2009 remand, the Board determined that 
this opinion did not answer the question as to whether there 
was an increase in severity of the Veteran's bronchiectasis 
during his active service.  Thus, the case was remanded again 
so that the claims file could be returned to the VA 
pulmonologist for review and additional opinion.  Further, in 
order to assure compliance with the legal standards that were 
applicable in this case, the Board also requested that the 
pulmonologist provide a response in terms of whether the 
requested opinions can be made with clear and unmistakable 
certainty.

In a July 2009 addendum to the November 2008 VA examination, 
the physician again indicated that the claims file was 
reviewed.  The physician noted that the Veteran stated that 
his symptoms of cough and congestion worsened during the time 
he was stationed at San Diego on active duty.  The physician 
observed that the physical requirements of the Marine Corps 
would certainly result in worsening of symptoms of 
bronchiectasis.  He was separated from service for medical 
reasons.  The physician could find no objective evidence 
quantifying the Veteran's pulmonary function pre- and post-
enlistment.  The physician stated that she could not conclude 
with clear and unmistakable certainty that the Veteran's 
bronchiectasis that pre-existed service was not aggravated to 
a permanent degree in service beyond that which would be due 
to the natural progression of the disease.  The rational was 
based on the fact that the 50+ years since separation and the 
lack of objective pre/post service quantification of function 
make the determination impossible.  However, the physician 
continued that bronchiectasis was a chronic condition 
involving scarring and distortion of the conducting airways, 
mucopurulent secretions, airway colonization by various 
pathogens, and, in many patients, periodic infections.  Lung 
function was most commonly impaired in an obstructive 
pattern, which of course was the pattern seen in tobacco-
associated COPD.  People with bronchiectasis often experience 
a progressive decline in their lung function over a period of 
years to decades.  It would be quite unusual for a dramatic 
decline to occur in a 40 to 50 day period, barring a 
catastrophic even such as an episode of respiratory failure 
requiring mechanical ventilation of a life-threatening 
pneumonia.  

The Veteran's May 1956 enlistment examination does not record 
the presence of bronchiectasis, and on the report, a chest x-
ray was stated to be negative.  Under this situation, in the 
absence of notation of bronchiectasis on the enlistment 
examination report, the Veteran is to be presumed sound at 
service entrance unless clear and unmistakable evidence 
demonstrates that bronchiectasis existed before service and 
clear and unmistakable evidence demonstrates that 
bronchiectasis was not aggravated by service.

In this case, there is private medical evidence demonstrating 
the presence of bronchiectasis prior to service entrance, 
including the June 1954 letter from a private physician 
concerning hospitalization of the Veteran due to 
bronchiectasis at that time.  It was noted that the Veteran 
had "purulent sputa" since having whooping cough at the age 
of two, and the physician further stated that the Veteran had 
a very minimal bronchiectasis involving the lingula on the 
left and a posterior basal segment on the right.  The 
physician said it was not felt that surgical intervention was 
indicated for the minimal disease at that time.  Service 
treatment records include a Report of Board of Medical Survey 
dated in June 1956 in which it was noted that according to 
the Veteran's own statement, accepted by the Medical Board, 
he had had lung trouble all of his life.  In his brief to the 
Court, the Veteran acknowledged that this was clear and 
unmistakable evidence that demonstrates that bronchiectasis 
existed before service.  See Appellant's Brief pgs 7-8.  
Therefore, based on the reasoning above, the Board finds that 
there is clear and unmistakable evidence that the Veteran's 
bronchiectasis preexisted service.  

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption of soundness, there must also be clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  In the July 2009 addendum, the physician 
stated that she could not conclude with clear and 
unmistakable certainty that the Veteran's bronchiectasis that 
pre-existed service was not aggravated to a permanent degree 
in service beyond that which would be due to the natural 
progression of the disease.  Thus, given the physician's 
opinion, the Board is unable to find that there is clear and 
unmistakable evidence that there was no aggravation of the 
Veteran's bronchiectasis during service.  Thus, the 
presumption of soundness has not been rebutted.  The Board 
must therefore conclude that the Veteran's bronchiectasis did 
not exist prior to the Veteran's service.  Accordingly, since 
the Veteran is presumed to have been in sound condition as to 
bronchiectasis at the time of his entrance into service, it 
follows that the Board must analytically view the 
symptomatology exhibited during service as being the initial 
manifestation of bronchiectasis.  In other words, as a result 
of the required legal analysis, the legal conclusion to be 
drawn is that the Veteran's bronchiectasis was incurred 
during active duty service.  Consequently, service connection 
is warranted on that basis.  

At this point, the Board observes that under the Veterans 
Claims Assistance Act of 2000 (VCAA), which has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In light of the 
favorable decision as it relates to the issue of entitlement 
to service connection, the satisfaction of VCAA requirements 
is rendered moot. 


ORDER

Service connection for bronchiectasis is granted.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


